NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30138

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00145-TOR-1

 v.
                                                MEMORANDUM*
VASSILY ANTHONY THOMPSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Vassily Anthony Thompson appeals from the district court’s orders denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and

motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291.

Reviewing for abuse of discretion, see United States v. Aruda, 993 F.3d 797, 799



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021), we affirm.

      Thompson contends that the district court erred by applying U.S.S.G.

§ 1B1.13, and by finding that he presents an ongoing danger. The record shows,

however, that the district court viewed § 1B1.13 as “guidance” and found that it

had the discretion to consider reasons beyond those enumerated in the Guideline,

which comports with Aruda. See 993 F.3d at 801-02. Further, contrary to

Thompson’s assertion, the record shows that the district court considered all of the

arguments Thompson advanced in support of his motions. Finally, the court’s

conclusion that Thompson’s release would pose a danger to the public was

supported by Thompson’s behavior while on pre-trial release, as well as the court’s

conclusion under 18 U.S.C. § 3553(a) that the sentence imposed was necessary “to

protect the public from defendant’s fraudulent conduct.” As the court explained,

the § 3553(a) sentencing factors continued to support that sentence in light of

Thompson’s offense conduct and the needs to reflect the seriousness of the offense,

promote respect for the law, provide just punishment, and afford adequate

deterrence. The court did not abuse its discretion in denying relief. See United

States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021); United States v. Robertson,

895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its

decision is illogical, implausible, or not supported by the record).

      AFFIRMED.


                                          2                                     20-30138